Exhibit 10.2

     
Name of Executive:
  Stuart L. Ralsky
Position:
  Senior Vice President — Human Resources
Fiscal Year 2010 Base Salary:
  $160,000
 
   
Effective Date:
  September 8, 2009
Initial Term:
  Effective Date through March 31, 2010
Renewal Periods are:
  1 Year
Post-Change of Control Renewal Period is:
  2 Years
 
   
Severance Multiplier is:
  1.0x
Post-Change of Control Severance Multiplier is:
  2.0x

EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT
          This Agreement (“Agreement”) is between the Executive named above
(“Executive”), on the one hand, and Orion Energy Systems, Inc. (“Orion” and,
together with its subsidiaries, the “Company”), on the other.
          WHEREAS, Orion and Executive desire to specify the terms and
conditions on which Executive will commence employment with Orion as of the
effective date set forth above (the “Effective Date”) and under which Executive
will receive severance in the event that Executive separates from service with
the Company.
          NOW, THEREFORE, for good and valuable consideration, the parties agree
as follows:
          1. Effective Date; Term. This Agreement shall become effective on the
date set forth above and continue until the end of the initial term set forth
above. Thereafter, the Agreement shall renew automatically for successive
renewal periods as set forth above unless and until either party provides
written notice to the other party of the intent not to renew the Agreement at
least ninety (90) days prior to the end of any term. Notwithstanding the
foregoing, if a Change of Control occurs prior to the end of any term, the
Agreement shall be automatically extended for the post- Change of Control
renewal period set forth above beginning on the date of the Change of Control.
Expiration of this Agreement will not affect the rights or obligations of the
parties hereunder arising out of, or relating to, circumstances occurring prior
to the expiration of this Agreement, which rights and obligations will survive
the expiration of this Agreement.
          2. Definitions. For purposes of this Agreement, the following terms
shall have the meanings ascribed to them:
     (a) “Accrued Benefits” shall mean the following amounts, payable as
described herein: (i) all base salary for the time period ending with the
Termination Date; (ii) reimbursement for any and all monies advanced in
connection with the Executive’s employment for reasonable and necessary expenses
incurred by the Executive on behalf of the Company for the time period ending
with the Termination Date; (iii) any and all other cash earned through the
Termination Date and deferred at the election of the Executive or pursuant to
any deferred compensation plan then in effect; and (iv) all other payments and
benefits to which the Executive (or in the event of the Executive’s death,

 



--------------------------------------------------------------------------------



 



the Executive’s surviving spouse or other beneficiary), including those provided
pursuant to Exhibit A, is entitled on the Termination Date under the terms of
any benefit plan of the Company, excluding severance payments under any Company
severance policy, practice or agreement in effect on the Termination Date.
Payment of Accrued Benefits shall be made promptly in accordance with the
Company’s prevailing practice with respect to clauses (i) and (ii) or, with
respect to clauses (iii) and (iv), pursuant to the terms of the benefit plan or
practice establishing such benefits.
     (b) “Base Salary” shall mean the Executive’s annual base salary with the
Company as in effect from time to time.
     (c) “Board” shall mean the board of directors of Orion or a committee of
such Board authorized to act on its behalf in certain circumstances, including
the Compensation Committee of the Board.
     (d) “Cause” shall mean a good faith finding by the Board that Executive has
(i) failed, neglected, or refused to perform the lawful employment duties
related to his or her position or as from time to time assigned to him (other
than due to Disability); (ii) committed any willful, intentional, or grossly
negligent act having the effect of materially injuring the interest, business,
or reputation of the Company; (iii) violated or failed to comply in any material
respect with the Company’s published rules, regulations, or policies, as in
effect or amended from time to time; (iv) committed an act constituting a felony
or misdemeanor involving moral turpitude, fraud, theft, or dishonesty;
(v) misappropriated or embezzled any property of the Company (whether or not an
act constituting a felony or misdemeanor); or (vi) breached any material
provision of this Agreement or any other applicable confidentiality,
non-compete, non-solicit, general release, covenant not-to-sue, or other
agreement with the Company.
     (e) “Change of Control” shall mean and be limited to any of the following:
     (i) any Person (other than (A) the Company or any of its subsidiaries,
(B) a trustee or other fiduciary holding securities under any employee benefit
plan of the Company or any of its subsidiaries, (C) an underwriter temporarily
holding securities pursuant to an offering of such securities or (D) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates, pursuant to express authorization by the Board that
refers to this exception) representing twenty percent (20%) or more of either
the then outstanding shares of common stock of the Company or the combined
voting power of the Company’s then outstanding voting securities; or
     (ii) the following individuals cease for any reason to constitute a
majority of the number of directors of the Company then serving: (A) individuals
who, on the date hereof, constituted the Board and (B) any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company, as such
terms are used in

2



--------------------------------------------------------------------------------



 



Rule 14a-11 of Regulation 14A under the Act) whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on the date hereof, or whose appointment, election or
nomination for election was previously so approved (collectively the “Continuing
Directors”); provided, however, that individuals who are appointed to the Board
pursuant to or in accordance with the terms of an agreement relating to a
merger, consolidation, or share exchange involving the Company (or any direct or
indirect subsidiary of the Company) shall not be Continuing Directors for
purposes of this Agreement until after such individuals are first nominated for
election by a vote of at least two-thirds (2/3) of the then Continuing Directors
and are thereafter elected as directors by the shareholders of the Company at a
meeting of shareholders held following consummation of such merger,
consolidation, or share exchange; and, provided further, that in the event the
failure of any such persons appointed to the Board to be Continuing Directors
results in a Change of Control, the subsequent qualification of such persons as
Continuing Directors shall not alter the fact that a Change of Control occurred;
or
     (iii) the consummation of a merger, consolidation or share exchange of the
Company with any other corporation or the issuance of voting securities of the
Company in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company), in each case,
which requires approval of the shareholders of the Company, other than (A) a
merger, consolidation or share exchange which would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least fifty percent (50%) of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates, pursuant to express authorization by the Board that
refers to this exception) representing twenty percent (20%) or more of either
the then outstanding shares of common stock of the Company or the combined
voting power of the Company’s then outstanding voting securities; or
     (iv) the consummation of a plan of complete liquidation or dissolution of
the Company or a sale or disposition by the Company of all or substantially all
of the Company’s assets (in one transaction or a series of related transactions
within any period of 24 consecutive months), in each case, which requires
approval of the shareholders of the Company, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity at
least seventy-five percent (75%) of the combined voting power of the voting
securities of which are owned by Persons in substantially the same proportions
as their ownership of the Company immediately prior to such sale.

3



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to own, directly or indirectly, in the same proportions as their
ownership in the Company, an entity that owns all or substantially all of the
assets or voting securities of the Company immediately following such
transaction or series of transactions.
For purposes of this Section 2(e):
     (i) the term “Person” shall mean any individual, firm, partnership,
corporation or other entity, including any successor (by merger or otherwise) of
such entity, or a group of any of the foregoing acting in concert;
     (ii) the terms “Affiliate” and “Associate” shall have the respective
meanings ascribed to such terms in Rule 12b-2 of the General Rules and
Regulations of the Act;
     (iii) the term “Act” means the Securities Exchange Act of 1934, as amended;
and
     (iv) a Person shall be deemed to be the “Beneficial Owner” of any
securities which:
a) such Person or any of such Person’s Affiliates or Associates has the right to
acquire (whether such right is exercisable immediately or only after the passage
of time) pursuant to any agreement, arrangement or understanding, or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to beneficially own, securities tendered pursuant to a tender or
exchange offer made by or on behalf of such Person or any of such Person’s
Affiliates or Associates until such tendered securities are accepted for
purchase;
b) such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to vote or dispose of or has “beneficial ownership” of
(as determined pursuant to Rule l3d-3 of the General Rules and Regulations under
the Act), including pursuant to any agreement, arrangement or understanding;
provided, however, that a Person shall not be deemed the Beneficial Owner of, or
to beneficially own, any security under this clause b) as a result of an
agreement, arrangement or understanding to vote such security if the agreement,
arrangement or understanding: (A) arises solely from a revocable proxy or
consent given to such Person in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable rules and
regulations under the Act and (B) is not also then reportable on a Schedule l3D
under the Act (or any comparable or successor report); or
c) are beneficially owned, directly or indirectly, by any other Person with
which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the purpose of

4



--------------------------------------------------------------------------------



 



acquiring, holding, voting (except pursuant to a revocable proxy as described in
clause b) above) or disposing of any voting securities of the Company.
     (f) “COBRA” shall mean the provisions of Code Section 4980B.
     (g) “Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by rules and regulations issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the Code
shall be deemed to include reference to any successor provision thereto.
     (h) “Competitive Business Activity” shall mean the design and manufacture
of lighting systems and controls for industrial, commercial and agricultural
facilities.
     (i) “Disability” shall mean, subject to applicable law, a total and
permanent disability consisting of a mental or physical disability which
precludes the disabled Executive from performing the material and substantial
duties of his employment. Payment of benefits for total disability under a
disability insurance policy shall be conclusive as to the existence of total
disability, although such payments are not required in order to establish total
disability for purposes of this Agreement. The Executive has a “total and
permanent disability” if he is precluded by mental or physical disability for
180 days during any twelve (12) month period. For purposes of this Agreement, an
Executive shall be deemed totally and permanently disabled at the end of such
180th day. In case of a disagreement as to whether an Executive is totally and
permanently disabled and, at the request of any party, the matter shall be
submitted to arbitration as provided for herein, and judgment upon the award may
be entered in any court having jurisdiction thereof. Any costs of such
proceedings (including the reasonable legal fees of the prevailing party) shall
be borne by the non-prevailing party to such arbitration.
     (j) “General Release” shall mean a release of all claims that Executive,
and anyone who may succeed to any claims of Executive, has or may have against
Orion, its board of directors, any of its subsidiaries or affiliates, or any of
their employees, directors, officers, employees, agents, plan sponsors,
administrators, successors (including the Successor), fiduciaries, or attorneys,
including but not limited to claims arising out of Executive’s employment with,
and termination of employment from, the Company, but excluding claims for
(i) severance payments and benefits due pursuant to this Agreement and (ii) any
salary, bonus, equity, accrued vacation, expense reimbursement and other
ordinary payments or benefits earned or otherwise due with respect to the period
prior to the date of any Separation from Service. The General Release shall be
in a form that is reasonably acceptable to the Company or the Board.
     (k) “Good Reason” shall mean the occurrence of any of the following without
the consent of Executive: (i) a material diminution in the Executive’s Base
Salary; (ii) a material diminution in the Executive’s authority, duties or
responsibilities; (iii) a material diminution in the budget over which the
Executive retains authority; (iv) a material change in the geographic location
at which the Executive must perform services; or (v) a material breach by Orion
of any provisions of this Agreement or any option agreement with the Company to
which the Executive is a party.
          (l) “Separation from Service” shall mean Executive’s termination of
employment from Orion and each entity that is required to be included in Orion’s
controlled

5



--------------------------------------------------------------------------------



 



group of corporations within the meaning of Code Section 414(b), or that is
under common control with Orion within the meaning of Code Section 414(c);
provided that the phrase “at least 50 percent” shall be used in place of the
phrase “ at least 80 percent” each place it appears therein or in the
regulations thereunder (collectively, “409A affiliates”). Notwithstanding the
foregoing:
          (i) If Executive takes a leave of absence for purposes of military
leave, sick leave or other bona fide leave of absence, Executive will not be
deemed to have incurred a Separation from Service for the first six (6) months
of the leave of absence, or if longer, for so long as Executive’s right to
reemployment is provided either by statute or by contract.
          (ii) Subject to paragraph (i), Executive shall incur a Separation from
Service when the level of bona fide services provided by Executive to Orion and
its 409A affiliates permanently decreases to a level of twenty percent (20%) or
less of the level of services rendered by Executive, on average, during the
immediately preceding 12 months of employment.
          (iii) If, following Executive’s termination of employment, Executive
continues to provide services to the Company or a 409A Affiliate in a capacity
other than as an employee, Executive will not be deemed to have Separated from
Service as long as Executive is providing bona fide services at a rate that is
greater than twenty percent (20%) of the level of services rendered by
Executive, on average, during the immediately preceding 12 months of service.
     (m) “Severance Payment” shall mean the Executive’s Base Salary at the time
of the Termination Date plus the average of the annual bonuses earned by the
Executive with respect to each of the three completed fiscal years of the
Company preceding the year in which the Termination Date occurs (or such lesser
number of fiscal years for which the Executive was employed by the Company, with
any partial year’s bonus being annualized with respect to such fiscal year)
multiplied by the severance multiplier set forth above; provided that if
Executive’s Termination Date occurs on or following a Change of Control, the
multiplier described above shall be increased to the post-Change of Control
severance multiplier set forth above and any reduction in Executive’s Base
Salary since the date of the Change of Control shall be ignored.
     (n) “Successor” shall mean the person to which this Agreement is assigned
upon a Sale of Business within the meaning of Section 10.
     (o) “Termination Date” shall mean the date of the Executive’s termination
of employment from the Company, as further described in Section 4.

6



--------------------------------------------------------------------------------



 



          3. Employment of Executive
          (a) Position.
     (i) Executive shall serve in the position set forth above in a full-time
capacity, subject to the provisions in cause (iii) below. In such position,
Executive shall have such duties and authority as is customarily associated with
such position and shall have such other titles and duties, consistent with
Executive’s position, as may be assigned from time to time by the Board.
     (ii) Executive will devote Executive’s full business time and best efforts
to the performance of Executive’s duties hereunder and will not engage in any
other business, profession or occupation for compensation or otherwise which
would conflict or interfere with the rendition of such services either directly
or indirectly, without the prior written consent of the Board; provided that
Executive shall be permitted to continue providing third party consulting
services for his own account through his existing consulting firm, SLR
Consulting; further provided that nothing herein shall preclude Executive,
subject to the prior approval of the Board, from accepting appointment to or
continue to serve on any board of directors or trustees of any business
organization or any charitable organization; and further provided in each case,
and in the aggregate, that such activities do not materially conflict or
interfere with the performance of Executive’s duties hereunder or conflict with
Section 7. In addition, it is mutually agreed that Executive will not use the
assets, facilities, goodwill or personnel of Orion in connection with his third
party consulting services; the Executive will perform his third party consulting
services solely in his personal capacity and not as an employee, affiliate or
representative of Orion (and he will not hold himself out to his clients,
prospects or to the public as providing any such third party consulting services
as an employee, affiliate or representative of Orion); neither Executive nor SLR
Consulting will perform any third party consulting services that would violate
Section 7 hereof; and Executive will fully indemnify Orion against any claims
against Orion arising out of or in connection with his third party consulting
services.
     (b) Base Salary. Orion shall pay Executive a Base Salary at the annual rate
set forth above for Fiscal Year 2010, payable in regular installments in
accordance with the Company’s usual payroll practices. Executive shall be
entitled to such increases in Executive’s base salary, if any, as may be
determined from time to time by the Board.
     (c) Bonus Incentives. Executive shall be entitled to participate in such
annual and/or long-term cash and equity incentive plans and programs of Orion as
are generally provided to the senior executives of Orion. On and after a Change
of Control, to assure that Executive will have an opportunity to earn incentive
compensation, the Executive shall be included in a bonus plan of the Employer
which shall satisfy the standards described below (such plan, the “Bonus Plan”).
Bonuses under the Bonus Plan shall be payable with respect to achieving such
financial or other goals reasonably related to the business of the Company as
the Company shall establish (the “Goals”), all of which Goals shall be
attainable, prior to the end of the post-Change of Control renewal period (as
set forth above), with approximately the same degree of probability as the most
attainable goals under the Company’s bonus plan or plans as in effect at any
time during

7



--------------------------------------------------------------------------------



 



the 180-day period immediately prior to the Change of Control (whether one or
more, the “Company Bonus Plan”) and in view of the Company’s existing and
projected financial and business circumstances applicable at the time. The
amount of the bonus (the “Bonus Amount”) that Executive is eligible to earn
under the Bonus Plan shall be no less than 100% of the Executive’s target award
provided in such Company Bonus Plan (such bonus amount herein referred to as the
“Targeted Bonus”), and in the event the Goals are not achieved such that the
entire Targeted Bonus is not payable, the Bonus Plan shall provide for a payment
of a Bonus Amount equal to a portion of the Targeted Bonus reasonably related to
that portion of the Goals which were achieved. Payment of the Bonus Amount shall
not be affected by any circumstance occurring subsequent to the end of the
post-Change of Control renewal period, including termination of Executive’s
employment.
     (d) Employee Benefits. Executive shall be entitled to participate in the
Company’s employee benefit plans (other than annual and/or long-term incentive
programs, which are addressed in subsection (c)) as in effect from time to time
on the same basis as those benefits are generally made available to other senior
executives of Orion. On and after a Change of Control, Executive shall be
included: (i) to the extent eligible thereunder (which eligibility shall not be
conditioned on Executive’s salary grade or on any other requirement which
excludes persons of comparable status to the Executive unless such exclusion was
in effect for such plan or an equivalent plan immediately prior to the Change in
Control of the Company), in any and all plans providing benefits for the
Company’s salaried employees in general (including but not limited to group life
insurance, hospitalization, medical, dental, and long-term disability plans) and
(ii) in plans provided to executives of the Company of comparable status and
position to Executive (including but not limited to deferred compensation,
split-dollar life insurance, supplemental retirement, stock option, stock
appreciation, stock bonus, cash bonus and similar or comparable plans);
provided, that, in no event shall the aggregate level of benefits under the
plans described in clause (i) and the plans described in clause (ii),
respectively, in which Executive is included be less than the aggregate level of
benefits under plans of the Company of the type referred to in such clause,
respectively, in which Executive was participating immediately prior to the
Change in Control.
     (e) Business Expenses. The reasonable business expenses incurred by
Executive in the performance of Executive’s duties hereunder shall be reimbursed
by the Company in accordance with Company policies.
     (f) Other Perquisites. Executive shall be entitled to receive the other
benefits and perquisites set forth in Exhibit A.
          4. Termination of Employment. Executive’s employment with the Company
will terminate during the term of the Agreement, and this Agreement will
terminate on the date of such termination, as follows:
     (a) Executive’s employment will terminate upon Executive’s death.
     (b) If Executive is Disabled, and if within thirty (30) days after Orion
notifies the Executive in writing that it intends to terminate the Executive’s
employment, the Executive shall not have returned to the performance of the
Executive’s duties hereunder

8



--------------------------------------------------------------------------------



 



on a full-time basis, Orion may terminate the Executive’s employment, effective
immediately following the end of such thirty-day period.
     (c) Orion may terminate Executive’s employment with or without Cause (other
than as a result of Disability which is governed by subsection (b)) by providing
written notice to Executive that indicates in reasonable detail the facts and
circumstances alleged to provide a basis for such termination. If the
termination is without Cause, Executive’s employment will terminate on the date
specified in the written notice of termination. If the termination is for Cause,
the Executive shall have thirty (30) days from the date the written notice is
provided, or such longer period as Orion may determine to be appropriate, to
cure any conduct or act, if curable, alleged to provide grounds for termination
of Executive’s employment for Cause. If the alleged conduct or act constituting
Cause is not curable, Executive’s employment will terminate on the date
specified in the written notice of termination. If the alleged conduct or act
constituting Cause is curable but Executive does not cure such conduct or act
within the specified time period, Executive’s employment will terminate on the
date immediately following the end of the cure period. Notwithstanding the
foregoing, a determination of Cause shall only be made in good faith by the
Board, and after a Change of Control, by the Board of Directors of the
Successor, which may terminate Executive for Cause only after providing
Executive (i) written notice as set forth above, (ii) the opportunity to appear
before such board and provide rebuttal to such proposed termination, and
(iii) written notice following such appearance confirming such termination and
certifying that the decision to terminate Executive for Cause was approved in
good faith by at least sixty-six percent (66%) of the members of such board,
excluding Executive. Unless otherwise directed by Orion, from and after the date
of the written notice of proposed termination, Executive shall be relieved of
his or her duties and responsibilities and shall be considered to be on a paid
leave of absence pending any final action by the Board or the Board of Directors
of the Successor confirming such proposed termination.
     (d) Executive may terminate his or her employment for or without Good
Reason by providing written notice of termination to Orion that indicates in
reasonable detail the facts and circumstances alleged to provide a basis for
such termination. If Executive is alleging a termination for Good Reason,
Executive must provide written notice to Orion of the existence of the condition
constituting Good Reason within ninety (90) days of the initial existence of
such condition, and Orion must have a period of at least thirty (30) days
following receipt of such notice to cure such condition. If such condition is
not cured by Orion within such thirty-day period, Executive’s termination of
employment from the Company shall be effective on the date immediately following
the end of such cure period.
          5. Payments upon Termination.
     (a) Entitlement to Severance. Subject to the other terms and conditions of
this Agreement, Executive shall be entitled to the Accrued Benefits, and to the
severance benefits described in subsection (c), in either of the following
circumstances while this Agreement is in effect:
     (i) Executive’s employment is terminated by Orion without Cause, except in
the case of death or Disability; or

9



--------------------------------------------------------------------------------



 



     (ii) Executive terminates his or her employment with the Company for Good
Reason.
If Executive dies after receiving a notice by Orion that Executive is being
terminated without Cause, or after providing notice of termination for Good
Reason, the Executive’s estate, heirs and beneficiaries shall be entitled to the
Accrued Benefits and the severance benefits described in subsection (c) at the
same time such amounts would have been paid or benefits provided to Executive
had he or she lived.
     (b) General Release Requirement. As an additional prerequisite for receipt
of the severance benefits described in subsection (c), Executive must execute,
deliver to Orion, and not revoke (to the extent Executive is allowed to do so) a
General Release.
     (c) Severance Benefits; Timing and Form of Payment. Subject to the
limitations imposed by Section 6, if Executive is entitled to severance
benefits, then:
     (i) Company shall pay Executive the Severance Payment in a lump sum within
ten (10) days following the Executive’s Separation from Service, or if later,
the date on which the General Release is no longer revocable, or if later, the
date on which the amount payable under Section 6 is determined, but in no event
may be payment be made more than 21/2 months after the year in which Executive’s
Separation from Service occurs;
     (ii) At the same time that the Severance Payment is made, Company shall pay
Executive a lump sum amount equal to the Executive’s annual target cash bonus
opportunity (if any) as established by the Board or the Compensation Committee
of the Board for the fiscal year in which the Separation from Service occurs,
multiplied by a fraction, the numerator of which is the number of days that have
elapsed during the annual performance period to the date of the Executive’s
Separation from Service and the denominator of which is 365; and
     (iii) Executive shall be entitled to pay premiums for COBRA continuation
coverage for the length of such coverage at the same rate as is being charged to
active employees for similar coverage.
All payments shall be subject to payroll taxes and other withholdings in
accordance with the Company’s (or the applicable employer of record’s) standard
payroll practices and applicable law.
     (d) Other Termination of Employment. If Executive’s employment terminates
for any reason other than those described in subsection (a), the Executive (or
the Executive’s estate in the event of his or her death), shall be entitled to
receive only the Accrued Benefits. Executive must be terminated for Cause
pursuant to and in accordance with Section 4(c) of this Agreement in order for
the consequences of such a Cause termination to apply to Executive under any
stock option or similar equity award agreement with the Company to which
Executive is then a party. The Company’s obligations under this Section 5 shall
survive the termination of this Agreement.
          6. Limitations on Severance Payments and Benefits. Notwithstanding any
other provision of this Agreement, if any portion of the Severance Payment or
any other payment under this Agreement, or under any other agreement with or
plan of the Company (in the

10



--------------------------------------------------------------------------------



 



aggregate “Total Payments”), would constitute an “excess parachute payment,”
then the Total Payments to be made to Executive shall be reduced such that the
value of the aggregate Total Payments that Executive is entitled to receive
shall be One Dollar ($1) less than the maximum amount which Executive may
receive without becoming subject to the tax imposed by Code Section 4999 or
which the Company may pay without loss of deduction under Code Section 280G(a);
provided that the foregoing reduction in the amount of Total Payments shall not
apply if the After-Tax Value to Executive of the Total Payments prior to
reduction in accordance herewith is greater than the After-Tax Value to
Executive if Total Payments are reduced in accordance herewith. For purposes of
this Agreement, the terms “excess parachute payment” and “parachute payments”
shall have the meanings assigned to them in Code Section 280G, and such
“parachute payments” shall be valued as provided therein. Present value for
purposes of this Agreement shall be calculated in accordance with Code
Section 1274(b)(2). Within twenty (20) business days following delivery of the
notice of termination or notice by Orion to Executive of its belief that there
is a payment or benefit due Executive that will result in an excess parachute
payment as defined in Code Section 280G, Executive and Orion, at Orion’s
expense, shall obtain the opinion (which need not be unqualified) of nationally
recognized tax counsel selected by Orion’s independent auditors and acceptable
to Executive in Executive’s sole discretion, which opinion sets forth: (A) the
amount of the Base Period Income, (B) the amount and present value of Total
Payments, (C) the amount and present value of any excess parachute payments
without regard to the limitations of this Section 6, (D) the After-Tax Value of
the Total Payments if the reduction in Total Payments contemplated under this
Section 6 did not apply, and (E) the After-Tax Value of the Total Payments
taking into account the reduction in Total Payments contemplated under this
Section 6. As used in this Section 6, the term “Base Period Income” means an
amount equal to Executive’s “annualized includible compensation for the base
period” as defined in Code Section 280G(d)(1). For purposes of such opinion, the
value of any noncash benefits or any deferred payment or benefit shall be
determined by Orion’s independent auditors in accordance with the principles of
Code Sections 280G(d)(3) and (4), which determination shall be evidenced in a
certificate of such auditors addressed to Orion and Executive. For purposes of
determining the After-Tax Value of Total Payments, Executive shall be deemed to
pay federal income taxes and employment taxes at the highest marginal rate of
federal income and employment taxation in the calendar year in which the
Termination Payment is to be made and state and local income taxes at the
highest marginal rates of taxation in the state and locality of Executive’s
domicile for income tax purposes on the date the Termination Payment is to be
made, net of the maximum reduction in federal income taxes that may be obtained
from deduction of such state and local taxes. Such opinion shall be dated as of
the Termination Date and addressed to Orion and Executive and shall be binding
upon the Company and Executive. If such opinion determines that there would be
an excess parachute payment and that the After-Tax Value of the Total Payments
taking into account the reduction contemplated under this Section is greater
than the After-Tax Value of the Total Payments if the reduction in Total
Payments contemplated under this Section did not apply, then the Termination
Payment hereunder or any other payment determined by such counsel to be
includible in Total Payments shall be reduced or eliminated as specified by
Executive in writing delivered to Orion within five business days of Executive’s
receipt of such opinion or, if Executive fails to so notify Orion, then as Orion
shall reasonably determine, so that under the bases of calculations set forth in
such opinion there will be no excess parachute payment. If such legal counsel so
requests in connection with the opinion required by this Section, Executive and
Orion shall obtain, at Orion’s expense, and the legal counsel may rely on in
providing the opinion, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by Executive. Notwithstanding the foregoing, the provisions of this Section 6,
including the calculations, notices and opinions provided for herein, shall be
based

11



--------------------------------------------------------------------------------



 



upon the conclusive presumption that the following are reasonable: (1) the
compensation and benefits provided for in Section 3 and (2) any other
compensation, including but not limited to the Accrued Benefits, earned prior to
the date of Executive’s Separation from Service by the Executive pursuant to the
Company’s compensation programs if such payments would have been made in the
future in any event, even though the timing of such payment is triggered by the
Change in Control or the Executive’s Separation from Service. If the provisions
of Code Sections 280G and 4999 are repealed without succession, then this
Section 6 shall be of no further force or effect.
          7. Covenants by Executive.
     (a) Confidentiality and Non-Disclosure. During Executive’s employment with
the Company and for a period of two years following Executive’s Separation from
Service, he or she agrees that he or she will not, except in furtherance of the
business of the Company, disclose, furnish, or make available to any person or
use for the benefit of himself or herself or any other person any confidential
or proprietary information or data of the Company including, but not limited to,
trade secrets, customer and supplier lists, pricing policies, operational
methods, marketing plans or strategies, product development techniques or plans,
business acquisition or disposition plans, new personnel employment plans,
methods of manufacture, technical process, and formulae, designs and design
projects, inventions and research projects and financial budgets and forecasts
except (i) information which at the time is available to others in the business
or generally known to the public other than as a result of disclosure by
Executive not permitted hereunder, and (ii) when required to do so by a court of
competent jurisdiction, by any governmental agency or by any administrative,
legislative or regulatory body; provided that in this instance Executive shall
make reasonable efforts to inform the Company of any such request prior to any
disclosure so as to permit the Company a meaningful opportunity to seek a
protective order or similar adjudication. Upon termination of his or her
employment with the Company, Executive will immediately return to the Company
all written or electronically stored confidential or proprietary information in
whatever format it is contained.
     (b) Non-Competition/Non-Solicitation.
     (i) During Executive’s employment with the Company and for a period of two
years following Executive’s Separation from Service, Executive agrees not to
directly or indirectly engage, or assist any business or entity, in Competitive
Business Activity in any capacity, including without limitation as an employee,
officer, or director of, or consultant or advisor to, any person or entity
engaged directly or indirectly in a business which engages in Competitive
Business Activity, in North America or anywhere that Orion or its Successor does
business at the time of Executive’s termination of employment, without the
written consent of the Board.
     (ii) During Executive’s employment with the Company and for a period of two
years following Executive’s Separation from Service, Executive agrees not to, in
any form or manner, directly or indirectly, on his or her own behalf or in
combination with others (1) solicit, induce or influence any customer, supplier,
lender, lessor or any other person with a business relationship with the Company
to discontinue or reduce the extent of such business relationship, or (2)

12



--------------------------------------------------------------------------------



 



recruit, solicit or otherwise induce or influence any employee of the Company to
discontinue their employment with the Company.
     (c) Disclosure and Assignment to the Company of Inventions and Innovations.
     (i) Executive agrees to disclose and assign to the Company as the Company’s
exclusive property, all inventions and technical or business innovations,
including but not limited to all patentable and copyrightable subject matter
(collectively, the “Innovations”) developed, authored or conceived by Executive
solely or jointly with others during the period of Executive’s employment,
including during Executive’s employment prior to the date of this Agreement,
(1) that are along the lines of the business, work or investigations of the
Company to which Executive’s employment relates or as to which Executive may
receive information due to Executive’s employment with the Company, or (2) that
result from or are suggested by any work which Executive may do for the Company
or (3) that are otherwise made through the use of Company time, facilities or
materials. To the extent any of the Innovations is copyrightable, each such
Innovation shall be considered a “work for hire.”
     (ii) Executive agrees to execute all necessary papers and otherwise provide
proper assistance (at the Company’s expense), during and subsequent to
Executive’s employment, to enable the Company to obtain for itself or its
nominees, all right, title, and interest in and to patents, copyrights,
trademarks or other legal protection for such Innovations in any and all
countries.
     (iii) Executive agrees to make and maintain for the Company adequate and
current written records of all such Innovations;
     (iv) Upon any termination of Executive’s employment, employee agrees to
deliver to the Company promptly all items which belong to the Company or which
by their nature are for the use of Company employees only, including, without
limitation, all written and other materials which are of a secret or
confidential nature relating to the business of the Company.
     (v) In the event Company is unable for any reason whatsoever to secure
Executive’s signature to any lawful and necessary documents required, including
those necessary for the assignment of, application for, or prosecution of any
United States or foreign application for letters patent or copyright for any
Innovation, Executive hereby irrevocably designates and appoints Company and its
duly authorized officers and agents as Executive’s agent and attorney-in-fact,
to act for and in Executive’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
assignment, prosecution, and issuance of letters patent or registration of
copyright thereon with the same legal force and effect as if executed by
Executive. Executive hereby waives and quitclaims to Company any and all claims,
of any nature whatsoever, which Executive may now have or may hereafter have for
infringement of any patent or copyright resulting from any such application.
     (d) Remedies Not Exclusive. In the event that Executive breaches any terms
of this Section 7, Executive acknowledges and agrees that said breach may result
in the

13



--------------------------------------------------------------------------------



 



immediate and irreparable harm to the business and goodwill of the Company and
that damages, if any, and remedies of law for such breach may be inadequate and
indeterminable. The Company, upon Executive’s breach of this Section 7, shall
therefore be entitled (in addition to and without limiting any other remedies
that the Company may seek under this Agreement or otherwise at law or in equity)
to (1) seek from any court of competent jurisdiction equitable relief by way of
temporary or permanent injunction and without being required to post a bond, to
restrain any violation of this Section 7, and for such further relief as the
court may deem just or proper in law or equity, and (2) in the event that the
Company shall prevail, its reasonable attorneys fees and costs and other
expenses in enforcing its rights under this Section 7.
     (e) Severability of Provisions. If any restriction, limitation, or
provision of this Section 7 is deemed to be unreasonable, onerous, or unduly
restrictive by a court of competent jurisdiction, it shall not be stricken in
its entirety and held totally void and unenforceable, but shall remain effective
to the maximum extent possible within the bounds of the law. If any phrase,
clause or provision of this Section 7 is declared invalid or unenforceable by a
court of competent jurisdiction, such phrase, clause, or provision shall be
deemed severed from this Section 7, but will not affect any other provision of
this Section 7, which shall otherwise remain in full force and effect. The
provisions of this Section 7 are each declared to be separate and distinct
covenants by Executive.
          8. Notice. Any notice, request, demand or other communication required
or permitted herein will be deemed to be properly given when personally served
in writing or when deposited in the United States mail, postage prepaid,
addressed to Executive at the address appearing at the end of this Agreement and
to the Company with attention to the Chief Executive Officer of Orion and the
General Counsel of Orion. Either party may change its address by written notice
in accordance with this paragraph.
          9. Set Off; Mitigation. The Company’s obligation to pay Executive the
amounts and to provide the benefits hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Executive to the Company. However,
Executive shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment or otherwise.
          10. Benefit of Agreement. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective executors,
administrators, successors and assigns. If Orion experiences a Change of
Control, or otherwise sells, assigns or transfers all or substantially all of
its business and assets to any person or if Orion merges into or consolidates or
otherwise combines (where Orion does not survive such combination) with any
person (any such event, a “Sale of Business”), then Orion shall assign all of
its right, title and interest in this Agreement as of the date of such event to
such person, and Orion shall cause such person, by written agreement in form and
substance reasonably satisfactory to Executive, to expressly assume and agree to
perform from and after the date of such assignment all of the terms, conditions
and provisions imposed by this Agreement upon the Company. Failure of Orion to
obtain such agreement prior to the effective date of such Sale of Business shall
be a breach of this Agreement constituting “Good Reason” hereunder, except that
for purposes of implementing the foregoing the date upon which such Sale of
Business becomes effective shall be the Termination Date. In case of such
assignment by Orion and of assumption and agreement by such person, as used in
this Agreement, “Orion” shall thereafter mean the person which executes and
delivers the agreement provided for in this Section 10 or which otherwise
becomes bound by

14



--------------------------------------------------------------------------------



 



all the terms and provisions of this Agreement by operation of law, and this
Agreement shall inure to the benefit of, and be enforceable by, such person.
Executive shall, in his or her discretion, be entitled to proceed against any or
all of such persons, any person which theretofore was such a successor to Orion,
and Orion (as so defined) in any action to enforce any rights of Executive
hereunder. Except as provided in this Section 10, this Agreement shall not be
assignable by Orion. This Agreement shall not be terminated by the voluntary or
involuntary dissolution of Orion.
          11. Arbitration. Any controversy or claim arising out of or relating
to this Agreement or the breach of this Agreement that cannot be mutually
resolved by the Executive and the Company, including any dispute as to the
calculation of the Executive’s Benefits, Base Salary, Bonus Amount or any
Severance Payment hereunder, shall be submitted to arbitration in Milwaukee,
Wisconsin, in accordance with the procedures of the American Arbitration
Association. The determination of the arbitrator shall be conclusive and binding
on the Company and the Executive, and judgment may be entered on the
arbitrator’s award in any court having jurisdiction.
          12. Applicable Law and Jurisdiction. This Agreement is to be governed
by and construed under the laws of the United States and of the State of
Wisconsin without resort to Wisconsin’s choice of law rules. Each party hereby
agrees that the forum and venue for any legal or equitable action or proceeding
arising out of, or in connection with, this Agreement will lie in the
appropriate federal or state courts in the State of Wisconsin and specifically
waives any and all objections to such jurisdiction and venue.
          13. Captions and Paragraph Headings. Captions and paragraph headings
used herein are for convenience only and are not a part of this Agreement and
will not be used in construing it.
          14. Invalid Provisions. Subject to Section 7(e), should any provision
of this Agreement for any reason be declared invalid, void, or unenforceable by
a court of competent jurisdiction, the validity and binding effect of any
remaining portion will not be affected, and the remaining portions of this
Agreement will remain in full force and effect as if this Agreement had been
executed with said provision eliminated.
          15. No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.
          16. Entire Agreement. This Agreement, together with the employment
offer letter dated as of the Effective Date and incorporated herein, contains
the entire agreement of the parties with respect to the subject matter of this
Agreement except where other agreements are specifically noted, adopted, or
incorporated by reference. This Agreement otherwise supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the employment of Executive by Company, and all such agreements shall be void
and of no effect. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, oral or otherwise, have
been made by any party, or anyone acting on behalf of any party, which are not
embodied herein, and that no other agreement, statement, or promise not
contained in this Agreement will be valid or binding.

15



--------------------------------------------------------------------------------



 



          17. Modification. This Agreement may not be modified or amended by
oral agreement, but only by an agreement in writing signed by Orion and
Executive.
          18. Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
[Signatures on following page]

16



--------------------------------------------------------------------------------



 



     WHEREAS, this Agreement is effective as of the Effective Date set forth
above.
EXECUTIVE
/s/ Stuart L. Ralsky                                                            
Stuart L. Ralsky
ORION ENERGY SYSTEMS, INC.

         
By:
  /s/ James R. Kackley
 
James R. Kackley    
 
  President and Chief Operating Officer    

17